Title: To George Washington from Henry Knox, 21 April 1782
From: Knox, Henry,Morris, Gouverneur
To: Washington, George


                        
                            Sir,
                            Baskenridge 21 April 1782
                        
                        As it is probable that our report of this date may after having been transmitted to Congress come before the
                            public eye, we have thought it best to give in a distinct letter the information which it may be unnecessary or improper
                            to publish.
                        Your Excellency will perceive that we had no proper opportunity of bringing forward
                            distinctly the affair of Mr Laurens. By pushing it abruptly into notice, we might have obstructed but
                            could not have forwarded your views for his release. Had our general propositions been acceded to, his exchange would have
                            followed necessarily. Had they acceded to those terms which would have satisfied us in consenting to particular
                                charges, that of Mr Laurens would have been brought forward among the foremost. In our conversation
                            with them, they appeared solicitous to know whether we were empowered to give him in exchange for Lord Cornwallis, and
                            offered on the part of Sir Henry Clinton that any proposition upon the subject should be transmitted to the British
                            ministry, who had alone the right to dispose of him as being a state prisoner. We
                            answered that our powers extended to every object of exchange. And we flatter ourselves that the
                            impressions communicated to their minds were such, that had they been permited to act, not only the
                            general business, but all particular matters would have been concluded in a satisfactory manner.
                        The board of directors, whose power your Excellency instructed us to enquire into, are we find appointed by
                            the British ministry, with whom they correspond. The ostensible design is to secure a proper treatment of such of their
                            adherents as may fall into our power, for which purpose they have the right of exchanging the prisoners
                            made by their people, and have a commissary of prisoners of their own; but are said to be restrained from treating their
                            prisoners in a manner different from those taken by the King’s Troops. The plans formed by them for expeditions are
                            submitted to the Commander in Chief, who also issues the commissions to their Officers, but upon their recommendation.
                            Although they act independently of the Commander in Chief yet they are subordinate to his authority when he thinks proper
                            to exercise it. But he is the more cautious in this exercise, because they are not upon good terms together and any
                            interference would furnish them matter of complaint to the superiors of both. We are thoroughly convinced that this board
                            and their powers are more odious and more disagreeable to the British army than thus. The disgust
                            against them among the military is general, but they have numerous adherents among the disaffected. Mutual jealousy and
                            sincere hatred have arisen and are likely to continue and increase. We are convinced that the late murder of Captain Huddy
                            was by their authority, and we have been assured by the Commissioners that they are thoroughly convinced it was without
                            the knowledge of the General. By urging this matter, your Excellency will have an opportunity of adding
                            much fuel to the fire kindled between them. Should the perpetrators of the deed be delivered up
                                (even if pardoned afterwards) the lesser agents will no longer confide in the greater, who will in
                            their turn foster the most rancorous animosity: And should a British Officer be executed in consequence of a refusal to
                            deliver up or punish the guilty, the resentments of the army will be proportionably inflamed. The dissentions we have had
                            the honor to mention are by no means confined to the board of directors and their loyal refugees, but extend also to the
                            several provincial corps, who are apprehensive of being drafted into other regiments and sent to the West Indies—an
                            apprehenison which will probably be realized.Tthe inhabitants are pretty generally disgusted with the manner of conducting
                            the war and have formed an opinion that, notwithstanding assurances to the contrary, they will be deserted by the British
                            upon the first unfavorable turn of their affairs. Of consequence they have a disposition to desert the royal cause
                            entirely, and prepare for a change by converting their property into money and
                            sending it out of the lines. This disposition we have encouraged, as by that means while we derive
                            strength and resources, the enemy will lose them tho’ imperceptibly yet effectually, and the commerce which has hitherto
                            been carried on to such extent, corrupting the people on the borders, will be greatly diminished. Indeed this commerce is
                            already at a very low ebb in one respect, although in another it still flourishes. We are well informed that the quantity
                            of goods in New York is smaller than is generally supposed, and that none are expected from Europe this season, as those
                            formerly imported are sold at a loss, which is the reason of the present illicit trade with them. We are sorry to say that
                            this trade is carried on now to a great extent, and under colour of the laws of this state—The army and navy in New York
                            are upon very bad terms together, the army the blame the navy—the navy the army—the board of directors
                            and their disciples blame both. The refugee corps, in the midst of this conflict of opinions, are in a state of
                            despondency, arising in a great degree from doubts of the treatment they will receive from us. We really believe that
                            their apprehensions from us form the only bond by which most of them are now connected with the enemy. It is unnecessary to
                            add that if hopes of pardon could be extended to this class of people, they would seize the earliest opportunity of
                            abandoning the cause they have espoused. How far this measure might be proper we will not presume to say, but we consider
                            them as very important and that it is not without some reason they boast, that but for them the British army would not be
                            able to hold any footing in the Country.
                        We complied with your Excellency’s sentiments in preventing as much as possible a communication with New
                            York—but the communications which have taken place have not been useless. There are many things which it is imprudent to
                            submit to paper, and which Colo. Smith will inform you of. Expecting that our business would sooner
                            have terminated, and finding that Captain Russell, one of the Secretaries of Sir Henry
                            Clinton had come out with his commissioners, we thought it best to detain Colo. Smith until we could make our report, and
                            we must take the liberty of refering your Excellency to him for information on many particulars. We have good reason to
                            believe that the enemy mean to object against paying for the support of the convention prisoners after
                            their detention, and that possibly they mean to dispute also paying for the prisoners of York Town. We
                            are thoroughly convinced that if a settlement cannot be obtained under the present circumstances it can never be obtained.
                            The British Commissioners repeatedly hinted that they considered the present meeting as introductory to some other in
                            which the business might be completed, and anxiously inquired our opinion whether your Excellency would not write to sir
                            Henry Clinton. We gave it as our opinion that you would not—that you had tried the methods of reason and argument, and
                            that nothing was left but coercion, the exercise of which would probably induce an application from
                            General Clinton. We were cautious throughout not to mingle any threats in our proceedings or
                            conversation, conceiving it better that the enemy should feel from power than from menaces—besides, that the apprehension
                            is greater when it is general, than when confined to any particular evil.
                        Captain Summers, who is particularly mentioned in your Excellency’s
                            instructions, is as the Commissary of prisoners informed us, at liberty we thought them mentioned of
                            any particular matters would have been injurious in the state of things at which the negotiation broke off.
                        We had, as you will perceive, mentioned the collecting our seamen at a point in the first communication, and
                            explaned ourselves fully in conversation. But the power from Admiral Digby was deficient and before the matter could come
                            regularly into view, General Clinton thought proper to put an end to all further investigation. We have the honor to be
                            with the greatest respect Your Excellency’s most obedient & humble servants
                        
                            H. Knox
                            Gouv. Morris
                        
                    